DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group V, which corresponds to claims 11-14, 19, 20, and 27-34, in the reply filed on 13 June 2019 is acknowledged.  To advance prosecution, the restriction with respect to claims 15-18 and 21-26 (Groups VI and VII) is withdrawn because these claims each contain a polycarbonate as recited in the elected invention.  The restriction is maintained with respect to the other claims for the reasons of record, and, consequently, claims 1-10 remain withdrawn from consideration.

Claim Interpretation
In consideration of the instant claims, the definition of “component Ar1” and “component Ar2” is defined as given in specification ¶¶ [0137] and [0138].  This same phraseology is used in the claims (see, for example, claims 11 and 12 in the definition of “a1” and “a2”).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Upon further review of the specification and claims 31 and 32, these claims are not seen as being described by the specification as filed for the lower limit of molar composition ratio at 63 mol %.  The Examiner notes in the response filed 11 June 2020 that basis for the amended claims comes from specification ¶¶ [0139], [0151], [0157], [0164], [0261], [0264], and Examples 6-12.  The Examiner has reviewed these passages and the remainder of the specification in detail and does not see basis for the claims as presented.  Applicant is invited and encouraged to specifically refer the Examiner to the passage in the specification providing basis for the range claims in claims 31 and 32 in response to this Office action.  If basis cannot be provided, the Examiner suggests claims 31 and 32 be canceled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: those element necessary to form an electrophotographic photoreceptor and an electrophotographic device.  
The noted claims each require an electrophotographic photoreceptor comprising the resin according either claim 11 or claim 12.  The claims fail to specify the requisite components or structures that will provide such a photoreceptor.  A polycarbonate resin on its own does not contain these necessary components and would not on its own function as a photoreceptor. For example, in ¶ [0211] the specification states the photoreceptor contains a conductive support and a photosensitive layer on the conductive support (see claim 17 where these components are recited).  Various structures are disclosed for the photosensitive layer in this paragraph.  The polycarbonate is disclosed as being present in the photosensitive layer (¶¶ [0208], [0210]) but not that it forms a photosensitive layer on its own.  Thus, it appears certain key elements are missing from the claim that would produce an electrophotographic photoreceptor.

Claims 24-26 also fail to meet the requirements of section 112(b) because the components necessary to form an electrophotographic device are not recited (see specification ¶¶ [0250], [0251]).  A photoreceptor alone is not sufficient to form the disclosed devices of the specification (e.g., a copier, a laser printer, a fax machine or a complex machine having these functions).  In fact, the photoreceptor alone is not an electrophotographic device.  Essential elements are missing from the claims. 

Allowable Subject Matter
Claims 11-15, 17, 19-21, 23, 27-30, 33, and 34 are allowed.

Claims 16, 18, 22, and 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        30 March 2021